365 S.W.3d 309 (2012)
John M. MATHIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73495.
Missouri Court of Appeals, Western District.
May 1, 2012.
S. Kate Webber, Kansas City, MO, for appellant.
Chris Koster, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
John M. Mathis appeals the circuit court's denial of his Rule 29.15 motion for post-conviction relief with respect to his convictions for voluntary manslaughter and armed criminal action. Mathis claims that his attorney provided him with ineffective assistance for failing to request a mistrial after the victim's family intimidated numerous jurors during the sentencing phase of the trial. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).